DETAILED ACTION
	Claims 1-3 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
	Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 3 recite a stack frame mounted with a battery stack and installed in a vehicle, the frame comprising a plurality of frame members and cross members arranged right to left, where the cross members are joined to all end surfaces of the frame members and the cross members are shorter in length than the total width of the frame members in the right-left direction. The claims further recite an end frame member in the left-right direction including an end surface covered region that’s covered with a cross member and an end surface exposed region having an exposed end surface that extends beyond an end of the cross member and is not covered by the cross member.
Prior art of record Lee (US 2015/0162639) teaches a stack frame mounted with a battery stack and installed in a vehicle, the frame comprising a plurality of frame members and cross members arranged right to left, where the cross members are joined to all end surfaces of the frame members.  Lee does not teach that the cross members are shorter in length than the total width of the frame members in the right-left direction.  Lee teaches an end frame region but does not teach that there is an end frame member in the left-right direction including an end surface covered region that’s covered with a cross member and an end surface exposed region having an exposed end surface that extends beyond an end of the cross member and is not covered by the cross member. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729